667 So.2d 215 (1995)
Deborah M. SCULLIN and Elwood J. Caldwell, Appellants,
v.
CITY OF PENSACOLA and Jessie W. Mayo and Glenda Kay Mayo, Appellees.
Nos. 94-1937, 94-2807.
District Court of Appeal of Florida, First District.
August 4, 1995.
John Kevin Griffin, Pensacola, for appellants.
John W. Fleming, Asst. City Atty., Pensacola, for appellee City of Pensacola. Stephen R. Moorhead of McDonald, Fleming & Moorhead, Pensacola, for appellees Jessie W. Mayo and Glenda Kay Mayo.
PER CURIAM.
The summary final judgment which is the subject of the appeal in Case No. 94-1937 is affirmed without discussion. The appeal in Case No. 94-2807, which seeks review of an *216 order granting the motion of appellees Mayo for an award of costs and attorney fees, but reserves jurisdiction to determine the amounts to be awarded, is dismissed for lack of jurisdiction because it seeks review of a non-appealable non-final order. E.g., Gonzalez Engineering, Inc. v. Miami Pump and Supply Co., 641 So.2d 474 (Fla. 3d DCA 1994); Adlow, Inc. v. Mauda, Inc., 632 So.2d 714 (Fla. 5th DCA 1994).
CASE NO. 94-1937 AFFIRMED; CASE NO. 94-2807 DISMISSED.
JOANOS and WEBSTER, JJ., and REYNOLDS, GEORGE S., Associate Judge, concur.